Case: 13-10498   Date Filed: 09/05/2013   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10498
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:12-cr-80113-KAM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

AARON JOHNSON,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (September 5, 2013)

Before TJOFLAT, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 13-10498     Date Filed: 09/05/2013   Page: 2 of 2


      Aaron Johnson appeals his 180-month sentence after pleading guilty to one

count of being a felon in possession of a firearm and ammunition, in violation of

18 U.S.C. §§ 922(g)(1) and 924(e)(1). Johnson’s sentence was the mandatory

minimum under § 924(e)(1), which states that a person who violates § 922(g) and

has three previous convictions for a violent felony or serious drug offense, shall be

imprisoned for not less than fifteen years. 18 U.S.C. § 924(e)(1).

      Johnson’s only argument on appeal is that his sentence “runs afoul of the

Fifth and Sixth Amendment[s],” because the indictment did not identify the three

prior convictions that supported the application of § 924(e)(1)’s mandatory

minimum. However, as Johnson acknowledges, his argument is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 118 S. Ct. 1219 (1998). In that

case, the Supreme Court held that prior convictions “relevant only to the

sentencing of an offender found guilty of the charged crime” do not need to be

charged in an indictment or proven beyond a reasonable doubt to a jury. Id. at

228–47, 118 S. Ct. at 1223–33. Almendarez-Torres “remains good law.” United

States v. Weeks, 711 F.3d 1255, 1259 (11th Cir. 2013).

      For these reasons, Johnson’s sentence is AFFIRMED.




                                          2